DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Applicant’s claim for benefit of PCT/JP 2014/076084 filed September 30, 2014, has been received and acknowledged.
Claim Status
Claims Filing Date
March 2, 2022
New
16
Cancelled
1-11
Allowed
12-15
Rejected
16


Response to Arguments and Declaration Under 37 C.F.R. § 1.132
Takahashi in view of Bralla and Ushio
Applicant’s arguments, see Remarks pg. 11 para. 2 and para. spanning pgs. 11-12 and Declaration pg. 2, filed March 2, 2022, with respect to Takahashi in view of Bralla and Ushio have been fully considered and are persuasive.  The rejection of Takahashi in view of Bralla and Ushio has been withdrawn. 
The applicant persuasively argues the four processes taught by Ushio are (1) mixing hard material powders such as TiC, TiN, and WC into a molten pool while melting the surface layer, (2) melting the surface layer and adding hardenable metal elements to the molten pool, (3) mixing C powder into the molten pool, and (4) adding nitrogen or oxygen to the molten pool while melting the surface layer (Remarks pg. 11 para. 2, Declaration para. spanning pgs. 1-2, Ushio 6th line from the bottom in the right column on page 328 and the 1st to 8th lines in the left column on page 329), where the process (2) of Ushio of adding elements such as Al and Sn is equivalent to the process (4) of Ushio of hardening using oxygen, and  neither achieve the effects of Takahashi because Ushio mixes into a molten pool while melting a surface layer and Takahashi teaches surface defects of 100 um or deeper occur at temperature of 1200°C or higher (i.e. molten pool temperatures) (Takahashi [0009]) (Declaration pg. 2 para. 2).
The rejection of Takashi in view of Ushio is based on the obviousness of replacing the surface hardening process of Takahashi, which uses oxygen in solid-solution (Takahashi abstract, [0007], [0012], [0014]) at temperatures of 900 to 1150°C (Takahashi [0009]), with the surface hardening process of Ushio, which teaches powder of alloying elements mixed into a molten pool is functionally equivalent to hardening by oxygen gas jetted into a molten pool (Ushio pg. 1 last para.). However, as persuasively argued by applicant, the lower temperature solid-solution oxygen hardening process in Takahashi teaches away from the higher temperature molten surface process of Ushio that uses oxygen such that they are not interchangeable processes. In light of applicant’s argument regarding the temperature differences of the oxygen surface hardening processes of Takahashi and Ushio, it appears that the surface hardening processes of Takahashi and Ushio are not functional equivalents. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 2 “wherein the at least one neutral element includes Zr” renders the claim indefinite. It is unclear if claim 16 limits the material containing one or more elements out of any of or both of at least one alpha stabilizer element and at least one neutral element to include a neutral element of Zr or if the above clause only limits the at least one neutral element and does not limit the material, such that prior art that teaches an alpha stabilizer element of Al satisfies claim 16.
Related Art
Fujii (WO 2014/163089 citations from US 2016/0038983)
	Fujii teaches and applying Sn or Al powder on the front surface ([0140])	of a slab of pure titanium ([0139]), irradiating the surfaces so that part of the surface is molten ([0140]), then hot rolling ([0141], [0142]). Fujii was filed January 4, 2014. It is a commonly owned disclosure of the instant application and includes some of the same inventors, such that the 102(b)(2)(A) and 102(b)(2)(C) exceptions apply.
Mori (JP 2007-332420 machine translation)
	Mori teaches a method for producing a titanium material ([0001]) of melt-resolidifying the surface layer of an ingot to a depth of at least 1 mm then hot rolling ([0013], [0016], [0017]). Mori is silent to the surface being in contact with Al, Sn, and/or Zr during melting.
Kunieda (WO 2014/163086 machine translation)
	Kunieda teaches a titanium slab for hot rolling (pg. 1 para. 1) where the surface layer of the titanium slab is heated and melting together with an alpha-phase stabilizing element or neutral element then resolidified (pg. 4 para. 5) to form a titanium slab with a remelted solidified layer in which the alpha-phase stabilizing element or neutral element is concentrated at a depth of 1 mm or more (Remarks pg. 4 para. 6). Kunieda was published October 9, 2014, which is after applicant’s priority date. Kunieda was filed April 1, 2014. While this is before applicant’s priority date, Kunieda is commonly owned and has common inventors such that the 102(b)(2)(A) and 102(b)(2)(C) exceptions apply. 
Allowable Subject Matter
Claims 12-15 are allowed.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a method of manufacturing a titanium cast product comprising melting a surface of a base metal of a titanium ingot consisting of 0.1 mass% or less C, 0.015 mass% or less H, 0.4 mass% or less O, 0.07 mass% or less N, 0.5 mass% or less Fe, and a balance of Ti and impurities with a material in contact with the surface containing one or more elements of Al, Sn, and Zr, solidifying the surface, then hot rolling, where a total concentration of the one or more of Al, Sn, and Zr in a layer on the solidified surface in a range of 1 mm or more in depth from the surface is 0.1 to 1.499% higher than that contained in the base metal and the layer further contains 0 to 1.5% of one or more beta stabilizer elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735